uil date nov department of the treasury internal_revenue_service --9 contact person identification_number telephone number et bi employer_identification_number dear sir or madam you requested rulings under sec_501 and sec_511 of the internal_revenue_code this letter responds to your request facts h is exempt under sec_501 of the code and is described in sec_509 and sec_170 h’s purposes include the promotion of health by coordinating the efforts of other charitable organizations conducting health education and health promotion programs and operating a health professional placement and information service the original program h derives its support from direct and indirect_contributions membership fees and income from related activities the original program and the new programs described below involve a web-based health care provider information and job opportunity database the original program’s purpose was the nurses and advanced practice nurses with matching of physicians physician assistants employment opportunities to meet the health care needs of m residents due to the success of the original program and in response to similar needs in other states h developed substantially_similar programs web-based services in the states of o p and collectively with m the states to address health care work force shortages in those states in the states h will provide web-based services addressing physician and nursing work force supply shortages the web-based services will be limited to physicians physician assistances nurses as well as mid-level licensed health care providers such as nurse practitioners certified nurse midwives and certified registered nurse anesthetists who are interested in practice opportunities in the states tax exempt hospitals and other providers of physician and midlevel provider services register their job-opportunities on headhunters are not eligible for web-based services the web-based services commercial recruiters and the costs of operating the web-based services are defrayed by paid membership fees from health care entities and nonprofit_organizations representing their communities no commercial recruiters or headhunters are allowed to list job opportunities or become members of the web-based services access to the web-based services by potential job candidates is free and no placement fee or other type of fee is charged when a job is filled through the use of the web-based service the web-based services contain no editorial comments relating to any job opportunity and do not express any preference in favor of or against any job opportunity h started s because it found the web-based-services were not cost h also operates s effective for s’s members the web-based-services did not meet the needs of small rural hospitals because of lower level of physician and nurse turnover s’s members did not have the human resources to perform these services s’s members did not have the budget to hire human resource personnel and s’s members found it very expensive to use commercial recruiters h now wants to offer s’s services in o p and while continuing its services in m s's activities include assisting tax-exempt hospitals to receive assistance from h to fill physician physician assistant and advanced practice nurse job opportunities in needy communities assistance includes telephoning potential candidates to introduce job opportunities providing related employer and community information and contacting residency fellowship programs and state and national trade associations in search of potential candidates in the event two or more of s’s members have the same physician need all such physician opportunities are presented to each candidate h does not promote one s member over another s member if a potential candidate is interested in a job opportunity s directs the candidate to the hospital - employer all other contacts are conducted directly by the hospital-employer s only makes the initial contact with potential candidates h states s services are labor intensive costly in terms of high personnel expenses and membership fees paid_by tax-exempt hospitals defray its costs m also states to accommodate s’s members it provides these services below its cost and s has operated at a loss since its inception h developed the web-based services and s to act as vehicles for matching health care providers to health care needs in the communities served h states one of the primary concerns in health care today is timely and appropriate access to well-trained physicians nurses and mid-level providers of particular concern are the low ratio of health care providers to residents in many areas in the states and the geographic mal-distribution of providers in these states the health resources and services administration of the united_states department of health and human services designated various portions of the states served as health professional shortage areas hpsas and medically underserved areas muas hpsas include urban and rural geographic areas population groups and facilities with shortages of health professionals in determining whether an area is an hpsa a degree-of-shortage classification is assigned based on population-to-practitioner ratios and other indicators of high need for health care professionals hpsas in the states range from the highest degree-of shortage to lower levels of degree-of-shortage the following data indicates a significant overall shortage of primary care health providers exists in the states state m o p hpsa-designated countie sec_81 mua-designated countie sec_71 h states no mechanism other than the web-based services and s exists to attract physicians nurses and mid-level providers to the states as a whole rather than simply to one facility or community while professional recruiters are available their fees can place a significant strain on the limited financial resources of tax-exempt hospitals and other health care providers further commercial recruiters only present the opportunities for which they have been paid on the practice in return h believes residents of the states will benefit opportunities throughout the states directly from increased access to needed medical_care that promotes health in the states the web-based services information general provide about hand other law sec_501 of the code provides in part for exemption from federal_income_tax for a corporation or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual exclusively charitable organized operated scientific and for sec_1_501_c_3_-1 of the income_tax regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides the term charitable is used in sec_501 in the promotion of health has been recognized as a charitable purpose see restatement second of trusts sec_368 and sec_372 ed its generally accepted legal sense sec_1_501_c_3_-1 of the regulations provides an organization will exclusively for one or more exempt purposes if purpose of carrying on an unrelated_trade_or_business be operated is organized and operated for the primary not it sec_511 of the code provides in pertinent part that a tax is imposed on the unrelated_business_taxable_income received by organizations described in sec_501 of the code sec_512 of the code provides in pertinent part that the term unrelated_business_taxable_income is defined as the gross_income derived by an exempt_organization from any unrelated trades_or_businesses as defined in sec_513 of the code regularly carried on by the exempt entity sec_513 of the code provides in pertinent part that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 of the code sec_1_513-1 of the regulations provides gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related to the purposes for which exemption is granted a substantial one sec_1_513-1 of the regulations provides in pertinent part that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved whether activities income contribute importantly productive gross of to revrul_55_656 1955_2_cb_262 describes a community nursing bureau operated as a community project which maintained a nonprofit register of qualified nursing personnel including graduate nurses unregistered nursing school graduates licensed attendants and practical nurses the bureau operated for the benefit of hospitals health agencies doctors and individuals and received its primary financial support from various community organizations and public contributions the purpose of the organization was to operate a central directory of qualified nursing personnel both professional and nonprofessional board_of directors was drawn from public health and welfare organizations and the public at large the ruling held that the purpose of the nursing registry was the relief of conditions relating to the health of the community and thus the registry qualified for exemption under sec_501 of the code membership on the _ revrul_61_170 1961_2_cb_112 describes an association comprised of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members the purposes of the organization included providing employment for its members as well as the organization of an adequate and available nursing placement service for the community a board_of trustees composed of professional nurses controlled the association and its membership was open to nurses who met certain requirements the income of the association was obtained primarily from membership dues fees and assessments the ruling held the primary purpose of the nursing registry was employment of its members and therefore the organization was not free from substantial private benefit in its operation exemption under sec_501 of the code was denied oe revrul_69_545 1969_2_cb_117 provides a nonprofit organization whose purpose and activity are providing hospital care is promoting health and it may therefore qualify as organized and operated in furtherance of a charitable purpose if of sec_501 of the code it meets the other requirements revrul_73_313 1973_2_cb_174 held that attracting a physician to a community having no available medical services furthered the charitable purpose of promoting the health of the community in revrul_73_313 residents of an isolated rural community had to travel a considerable distance to obtain care faced with the total lack of local services the community formed an organization to raise funds and build a medical office building to attract a doctor to the locality the ruling stated certain facts are particularly relevant the demonstrated need for a physician to avert a real and substantial threat to the community evidence that the lack of a suitable office had impeded efforts to attract a physician the arrangements were completely at arm's-length and there was no relationship between any person connected with the organization and the recruited physician the ruling said the arrangement used to induce the doctor to locate a practice in the area bears a reasonable relationship to promotion and protection of the health of the community and any private benefit to the physician is it concluded the activity furthers a charitable incidental to the public purpose achieved purpose and the organization qualified for sec_501 exemption revrul_97_21 1997_1_cb_121 involved various situations in which incentives were used to recruit private practice physicians to join a hospital's medical staff or to provide medical services in the community situation involved hospital a located in rural county v which was the only hospital within a 100-mile radius the u s public health service designated county v as a health professional shortage area for primary medical_care professionals hospital a recruited physician m to establish and maintain a full-time private ob gyn practice in its service area and become a member of its medical staff hospital a’s exempt status and like the organization described in revrul_73_313 hospital a had objective evidence demonstrating a need for obstetricians and gynecologists in its service area and engaged in physician recruitment activity bearing a reasonable relationship to promoting and protecting the health of the community in accordance with revrul_69_545 the revenue_ruling held situation did not affect situation of revrul_97_21 involved hospital b located in an economically depressed inner-city area of city w hospital b conducted a community needs assessment indicating both a shortage of pediatricians in hospital b’s service area and difficulties for medicaid patients obtaining pediatric services hospital b recruited physician n to relocate to city w physician n agreed to establish and maintain a full-time pediatric practice in hospital b's service area become a member of hospital b's medical staff and treat a reasonable number of medicaid patients like hospital a in situation hospital b had objective evidence demonstrating a need for pediatricians in its service area and engaged in physician recruitment activity bearing a reasonable relationship to promoting and protecting the health of the community the revenue_ruling held situation did not affect hospital b’s exempt status it stated a rationale in furtherance of its h requests we rule its operation of the web-based services and s exempt purposes and will not adversely affect its exemption under sec_501 of the h's purposes include taking all necessary and practical steps to arrange for the code by encouraging stimulating availability fostering and supporting the establishment of health and medical_care programs in communities in the general law of charity the promotion of health is considered to be a charitable in need purpose see restatement second of trusts sec_168 and sec_372 hospital and related of medical dental services is the web-based services are similar to the activities of the organization described in revrul_55_656 supra like the organization in that revenue_ruling h operates a web-based health care the web-based services purpose is the provider information and job opportunity database matching of physicians physician assistants nurses and advanced practice nurses with the fact h’s operations are on a larger scale state employment opportunities in the states wide versus community wide does not change the fact its services benefit hospitals health agencies and other providers in communities with needs for health care providers like the organization in rev_rul h receives financial support from the states as well as public contributions and its board_of directors is drawn from the community at large and not from individuals with a financial interest the revenue_ruling held the purpose of the nursing registry was the relief of conditions relating to the health of the community and thus the registry the web-based services also qualified for exemption under sec_501 of the code involve the relief of conditions relating to the health of the various communities in the states this is because the services are the result of community need assessments hpsas served lastly the web-based services and muas indicating a shortage of physicians in the states have none of the adverse characteristics of the organization described in revrul_61_170 supra accordingly the web-based services do not affect h’s exempt status s assists tax-exempt hospitals to in regard to h’s operation of s h found its web-based services did not meet the needs of small rural exempt hospitals to accommodate small rural hospitals s’s activity evolved into a greater level of participation in the recruitment process than the registry provided by the web- based services fill physician physician assistant and advanced practice nurse job opportunities in needy communities assistance includes telephoning potential candidates to introduce job opportunities providing related employer and community information and contacting residency fellowship programs and state and national trade associations in search of potential candidates in the recruitment process h does not promote one s member over another s member if a potential candidate is interested in a job opportunity s directs the candidate to the hospital employer ail other contacts are conducted directly by the hospital-employer s only makes the initial contact with potential candidates because of s’s involvement in the recruitment activity its operations are similar to the activities of hospitals a and b in situation sec_1 and of revrul_97_21 supra the revenue_ruling held like the organization described in revrul_73_313 hospitals a and b had objective evidence demonstrating a need for physicians in its service area and its physician recruitment activity bore a reasonable relationship to promoting and protecting the health of the community in s community need is demonstrated because the states have shown a need for regard to oe health care providers the health resources and services administration of the united_states department of health and human services designated various portions of the states served as hpsas and muas this data indicates community need because an overall significant shortage of primary care health providers exists in the states to recruit h also offers the following to show its recruiting activities bear a reasonable relationship to promoting and protecting health in a community s's activities include assisting only tax-exempt in hospitals differ from commercial communities with demonstrated need s only makes the initial contact with potential candidates and then directs the placement firms candidate to the hospital employer h provides s services below its cost and operates at a loss the costs of s are defrayed by other activities of h accordingly the operation of s advances h’s exempt_purpose and does not affect h’s exemption under sec_501 of the code s's recruitment activities and advanced practice physicians assistants physician nurses you also request we rule the operation of the web-based services and s by h will not result in as we conclude above the operation of the web-based unrelated_business_taxable_income services and s by h will contribute substantially to the accomplishment of h's exempt purposes the operation of the web-based services and s will also not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code and therefore will not result in unrelated_business_taxable_income to h conclusion we rule as follows the operation of the web-based services and s by h will not adversely affect h’s tax-exempt status under sec_501 of the code the gross_income received by h as a result of the operation of the web-based services and s will not be unrelated_business_income and will not be subject_to unrelated_business_income_tax these rulings are based on the understanding there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records a if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedlander j marvin friedlander manager exempt_organizations technical group
